Title: From George Washington to Tobias Lear, 9 January 1795
From: Washington, George
To: Lear, Tobias


        
          My dear Sir,
          Philadelphia Jany 9th 1795
        
        Your letter of the 1st instt has been received, but not so soon after the date of it as might have been expected; & not recollecting in time, that this was Post day for the Southward, I shall confine myself to a single point—namely, to inform you, as I have been informed myself, that in a late meeting of the Canal Company of this State, permission was given to Mr Western to visit the Lock seats at the Great falls of Potk—and that he might be expected there about the first of next month. I am Your Affecte
        
          Go: Washington
        
      